--------------------------------------------------------------------------------


Exhibit 10.2
 

 
 
SECOND AMENDMENT TO CREDIT AGREEMENT


This SECOND AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is dated as of 
April 30, 2014 and entered into by and among CAL DIVE INTERNATIONAL, INC., a
Delaware corporation ("CDII"), CAL DIVE OFFSHORE CONTRACTORS, INC., a Delaware
corporation ("CDOCI"), AFFILIATED MARINE CONTRACTORS, INC., a Delaware
corporation ("AMCI"), FLEET PIPELINE SERVICES, INC., a Delaware corporation
("FPSI"), GULF OFFSHORE CONSTRUCTION, INC., a Delaware corporation ("GOCI") and
CDI RENEWABLES, LLC, a Delaware limited liability company ("CRL" and, together
with CDII, CDOCI, AMCI, FPSI and GOCI, collectively, the "Borrower"), the
lenders party hereto and ABC FUNDING, LLC, a Delaware limited liability company,
as Administrative Agent (the "Administrative Agent"), and is made with reference
to that certain Credit Agreement, dated as of June 27, 2013 (as amended,
supplemented or otherwise modified prior to the date hereof, the "Credit
Agreement"), by and among the Borrower, the Lenders (as defined in therein), and
the Administrative Agent.  Capitalized terms used herein without definition
shall have the same meanings herein as set forth in the Credit Agreement.
RECITALS:
WHEREAS, the Borrower has requested that the 2014 Loan Maturity Date under the
Credit Agreement be extended from April 30, 2014 to May 30, 2014, subject to
certain conditions subsequent and as otherwise set forth herein; and
WHEREAS, the Lenders have agreed to such amendment requested by the Borrower on
the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
Section 1.                          AMENDMENT
 
In accordance with Section 9.01 of the Credit Agreement, upon the occurrence of
the Amendment Effective Date (as defined in Section 2 hereof), the Credit
Agreement is amended as follows:
1.  The definition of "2014 Loan Maturity Date" is amended and restated in its
entirety to read as follows:
""2014 Loan Maturity Date" means the earlier of (x) May 30, 2014 and (y) the
first date of an occurrence of an Event of Default."
2. Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definitions in appropriate alphabetical order:
""Second Amendment" means that certain Second Amendment to Credit Agreement,
dated as of April 30, 2014 by and among the Borrower, the Lenders and the
Administrative Agent."

--------------------------------------------------------------------------------

"Second Amendment Effective Date" means the "Amendment Effective Date" of the
Second Amendment."
Section 2.                          CONDITIONS TO EFFECTIVENESS
 
This Amendment shall become effective as of the date first set forth above
subject to the satisfaction (or waiver by each Lender) of each of the following
conditions (the date of such satisfaction or waiver of such conditions being
referred to herein as the "Amendment Effective Date"):
(a)            the Borrower, the Lenders and the Administrative Agent shall have
signed and returned a counterpart hereof (whether the same or different
counterparts).
 
Section 3.                          BORROWER'S REPRESENTATIONS
 
(a)            Representations.  The representations and warranties of each Loan
Party contained in Article V of the Credit Agreement and in any other Loan
Document are true and correct in all material respects on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and except that for
purposes of this Section 3(a), the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01 of the Credit Agreement.
 
(b)            No Default.  As of the date hereof and immediately after giving
effect to this Amendment, no Default or Event of Default has occurred and is
continuing.
 
(c)            Power and Authority; Enforceability.  Each Loan Party has all
requisite corporate or equivalent power and authority to execute, deliver and
perform its obligations under this Amendment.  The execution, delivery and
performance by each Loan Party of this Amendment has been duly authorized by all
necessary corporate or equivalent action; and this Amendment has been duly
executed and delivered by each Loan Party and constitutes a legal, valid and
binding obligation of each Loan Party, enforceable against each Loan Party in
accordance with its terms, except as such enforcement may be limited by Debtor
Relief Laws and similar Laws affecting creditors' rights generally or providing
relief for debtors and subject to general principles of equity.
 
Section 4.                          MISCELLANEOUS
 
(a)            Fees and Expenses.  The Borrower shall pay or otherwise reimburse
the Lenders and the Administrative Agent for all of their fees and expenses,
including, without limitation, reasonable fees and expenses of counsel, incurred
in connection with the negotiation and documentation of this Amendment.
 
(b)            Loan Document.  This Amendment is a Loan Document.  All
references in the Credit Agreement, in any of the other Loan Documents and in
any other document or instrument incidental hereto or thereto shall, on and
after the Amendment Effective Date, be deemed to mean and refer to the Credit
Agreement, as amended pursuant to this Amendment.
2

--------------------------------------------------------------------------------

 
(c)            Affirmation and Confirmation.  Each Loan Party, by its signature
below, hereby ratifies the Credit Agreement as amended by this Amendment and
(i) agrees that, notwithstanding the effectiveness of this Amendment, the Credit
Agreement and the Security Documents continue to be in full force and effect
(except, in the case of the Credit Agreement, to the extent expressly amended
hereby), and such party remains bound by all terms of the Credit Agreement
applicable to it as amended by this Amendment, and (ii) affirms and confirms
(x) its obligations under each of the Loan Documents to which it is a party and
(y) the pledge of and/or grant of a security interest (upon the occurrence of
the Lien Trigger Date and if permitted by Section 6.17 of the Credit Agreement)
in its assets as Collateral to secure such Obligations, all as provided in the
Loan Documents as originally executed, and acknowledges and agrees that such
pledge and/or grant (upon the occurrence of the Lien Trigger Date and if
permitted by Section 6.17 of the Credit Agreement) continues in full force and
effect in respect of, and to secure, such Obligations under the Credit Agreement
(as amended hereby) and the other Loan Documents.
 
(d)            Limited Amendment.  The execution, delivery and performance of
this Amendment shall not, except as expressly provided herein, constitute an
amendment of any provision of, or operate as an amendment of any right, power or
remedy of Administrative Agent or any Lender under, the Credit Agreement or any
of the other Loan Documents.  This Amendment shall not establish a custom or
waive, limit or condition the rights and remedies of any Lender under the Loan
Documents, all of which rights and remedies are expressly reserved.
 
(e)            No Actions, Claims, Etc.  As of the date hereof, the Borrower
acknowledges and confirms that it has no knowledge of any actions, causes of
action, claims, demands, damages or liabilities of whatever kind or nature, in
law or in equity, against the Administrative Agent, the Lenders or the
Administrative Agent's or any Lender's respective officers, employees,
representatives, agents, counsel or directors arising from any action by such
Persons, or failure of such Persons to act under the Credit Agreement on or
prior to the date hereof.
 
(f)            General Release.  In consideration of the Administrative Agent's
and the Lenders' willingness to enter into this Amendment, each Loan Party
hereby releases and forever discharges the Administrative Agent, the Lenders and
each of the Administrative Agent's and each Lender's respective predecessors,
successors, assigns, officers, managers, directors, employees, agents,
attorneys, representatives and affiliates (all of the above, collectively, the
"Lender Group"), from any and all claims, counterclaims, demands, damages,
debts, suits, liabilities, actions and causes of action of any nature
whatsoever, including, without limitation, all claims, demands and causes of
action for contribution and indemnity, whether arising at law or in equity,
whether known or unknown, whether liability be direct or indirect, liquidated or
unliquidated, whether absolute or contingent, foreseen or unforeseen, and
whether or not heretofore asserted (all of the above, collectively, "Claims")
that existed, arose or occurred at any time from the beginning of the world to
the date of execution of this Amendment, which any Loan Party may have or claim
to have against any of the Lender Group in any way related to or connected with
the Loan Documents and the transactions contemplated thereby, except to the
extent that any such Claim is determined by a court of competent jurisdiction by
final and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of the Lender Group.
 
(g)            Further Assurances.  The Borrower agrees promptly to take such
action, upon the request of any Lender or the Administrative Agent, as is
necessary to carry out the intent of this Amendment.
3

--------------------------------------------------------------------------------

 
(h)            Entire Agreement.  This Amendment and the other Loan Documents
represent the final agreement among the parties and may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements of the
parties.  There are no unwritten oral agreements among the parties
 
(i)            Headings.  Section headings herein are included for convenience
of reference only and shall not affect the interpretation of this Amendment.
 
(j)            GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(k)            Consent to Jurisdiction; Service of Process; Waiver of Jury
Trial.  The jurisdiction, service of process and waiver of jury trial provisions
set forth in Section 9.14(b), (c) and (d) and Section 9.15 of the Credit
Agreement are incorporated by reference herein, mutatis mutandis.
 
(l)            Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.  Any party delivering an executed counterpart of this
Amendment by telefacsimile or electronic mail also shall deliver an original
executed counterpart of this Amendment but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Amendment.
 
[Remainder of page intentionally left blank]
4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first above written.
CAL DIVE INTERNATIONAL, INC.
 
By:
/s/ Brent Smith
Name:
Brent Smith
Title:
CFO
 
CAL DIVE OFFSHORE CONTRACTORS, INC.
 
By:
/s/ Brent Smith
Name:
Brent Smith
Title:
CFO
 
AFFILIATED MARINE CONTRACTORS, INC.
 
By:
/s/ Brent Smith
Name:
Brent Smith
Title:
CFO
 
FLEET PIPELINE SERVICES, INC.
 
By:
/s/ Brent Smith
Name:
Brent Smith
Title:
CFO
 
GULF OFFSHORE CONSTRUCTION, INC.
 
By:
/s/ Brent Smith
Name:
Brent Smith
Title:
CFO
 
CDI RENEWABLES, LLC
 
By:
/s/ Brent Smith
Name:
Brent Smith
Title:
CFO
 
 
 
LENDERS:
SUMMIT PARTNERS CREDIT FUND, L.P.,
as a Lender
By:
Summit Partners Credit GP, L.P.
Its:
General Partner
 
 
By:
/s/ Todd Hearle
Name:
Todd Hearle
Title:
Authorized Signatory
 
SUMMIT PARTNERS CREDIT FUND A-1, L.P.,
as a Lender
By:
Summit Partners Credit A-1 GP, L.P.
Its:
General Partner
 
 
By:
/s/ Todd Hearle
Name:
Todd Hearle
Title:
Authorized Signatory
 
SUMMIT PARTNERS CREDIT OFFSHORE INTERMEDIATE FUND, L.P.,
as a Lender
By:
Summit Partners Credit GP, L.P.
Its:
General Partner
 
 
By:
/s/ Todd Hearle
Name:
Todd Hearle
Title:
Authorized Signatory
 
SUMMIT INVESTORS I, LLC,
as a Lender
By:
Summit Investors Management, LLC
Its:
Manager
 
 
By:
Summit Partners, L.P.
Its:
Manager
 
 
By:
Summit Master Company, LLC
Its:
General Partner
 
 
By:
/s/ Todd Hearle
Name:
Todd Hearle
Title:
Authorized Signatory
 
SUMMIT INVESTORS I (UK), L.P.,
as a Lender
By:
Summit Investors Management, LLC
Its:
General Partner
 
 
By:
Summit Partners, L.P.
Its:
Manager
 
 
By:
Summit Master Company, LLC
Its:
General Partner
 
 
By:
/s/ Todd Hearle
Name:
Todd Hearle
Title:
Authorized Signatory
 





Acknowledged and agreed:
ADMINISTRATIVE AGENT:
ABC FUNDING, LLC,
as Administrative Agent
 
By:
Summit Partners Credit Advisors, L.P.
Its:
Manager
 
 
By:
Summit Master Company, LLC
Its:
General Partner
 
 
By:
/s/ Todd Hearle
Name:
Todd Hearle
Title:
Authorized Signatory
 





[Signature Page to Second Amendment to Credit Agreement]
 

--------------------------------------------------------------------------------